Title: To Alexander Hamilton from Thomas Brinley, 11 March 1800
From: Brinley, Col. Thomas
To: Hamilton, Alexander


          
            Sir
            Newport March 11th. 1800
          
          In the United States Calender for 1800. I have observed a list of the Army which professes to be generally accurate in respect to rank, & in which I find my name the third on the list of Lieutenants in the 16th. Regiment. Being ignorant from what authority the arrangement there given is derived I have not known precisely what degree of credibility it deserves. Recollecting the information you Sir gave me when I had the honor of waiting on you on the subject last summer that I stood first on the list of Lieutenants I cannot help flattering myself that this arrangement of rank is incorrect, or at any rate has taken place without your knowledge. Being thus situated and anxious to relieve  my self from the solicitude which the apprehension of such an event occasions, I have thought it expedient to address you on the subject and to request your further interference in my behalf so far as circumstances may warrant.
          With sentiments of the highest respect I am Sir, Your very obedient Humble servant
          
            Thos. Brinley
            Lieut 16th. Regiment
          
        